 


114 HR 765 RH: Restaurant and Retail Jobs and Growth Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 232 
114th CONGRESS 1st Session 
H. R. 765 
[Report No. 114–306] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Kelly of Pennsylvania (for himself and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and Means 
 

October 23, 2015
Additional sponsors: Mr. Paulsen, Mr. Babin, Ms. Jenkins of Kansas, Mr. Tiberi, Mr. McKinley, Mr. Culberson, Mr. Fitzpatrick, Mr. Reed, Mrs. Black, Mrs. Noem, Mr. Marchant, Mr. Thompson of California, Mr. Costello of Pennsylvania, Mr. Nunes, Mr. Renacci, Mr. Meehan, and Mr. Coffman

 
October 23, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 5, 2015 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to permanently extend the 15-year recovery period for qualified leasehold improvement property, qualified restaurant property, and qualified retail improvement property. 
 
 
1.Short titleThis Act may be cited as the Restaurant and Retail Jobs and Growth Act of 2015. 2.Permanent extension of treatment of qualified leasehold improvement property as 15-year property for purposes of depreciation deduction (a)In generalClause (iv) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking placed in service before January 1, 2015. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014. 3.Permanent extension of treatment of qualified restaurant property as 15-year property for purposes of depreciation deduction (a)In generalClause (v) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking placed in service before January 1, 2015. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014. 4.Permanent extension of treatment of qualified retail improvement property as 15-year property for purposes of depreciation deduction (a)In generalClause (ix) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2015. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.   October 23, 2015 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 